In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-4044
DENNIS W. CHRISTOPHER,
                                          Plaintiff-Appellant,
                              v.

EDWARD BUSS, et al.,
                                        Defendants-Appellees.

                        ____________
        Appeal from the United States District Court for the
        Northern District of Indiana, South Bend Division.
    No. 3:02-CV-0421-RM—Robert L. Miller, Jr., Chief Judge.
                        ____________
    ARGUED JULY 6, 2004—DECIDED SEPTEMBER 29, 2004
                      ____________



 Before POSNER, EASTERBROOK, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Indiana prisoner Dennis W.
Christopher brought this lawsuit under 42 U.S.C. § 1983,
alleging as relevant here that seven employees of Westville
Correctional Facility violated the Eighth Amendment by
failing to correct what he refers to as a “protrusive lip” on
the prison softball field. He claims that the “lip” caused a
ball to bounce up and hit him in the face, permanently
injuring his right eye. The district court dismissed Christo-
pher’s complaint prior to service, see 28 U.S.C. § 1915A, for
failure to state a claim upon which relief may be granted.
Christopher appeals, and we affirm.
2                                                No. 02-4044

   Christopher’s injury occurred in July 2000 during an in-
tramural softball game at Westville. Playing second base,
Christopher had backed onto the outfield grass between
first and second base when a groundball was hit his way. As
he bent to catch it, the ball hit what Christopher describes
as a “protrusive lip” about five inches high at the edge of
the infield. The lip caused the ball to take a bad hop and
spring up unexpectedly into Christopher’s right eye. As a
result, Christopher’s pupil is now permanently dilated, a
condition that not only affects his appearance but also
causes severe headaches and makes reading difficult. The
condition also increases Christopher’s chances of developing
glaucoma or tumors in that eye and makes it overly sensi-
tive to light.
  Although Christopher did not know about the lip, he alleges
that the defendants did because another inmate had pre-
viously been injured in precisely the same way. That time
a softball hit the same lip and bounced up into the other
inmate’s face, opening a gash through his eyebrow that re-
quired four stitches. Christopher alleges that the defendants
easily could have repaired the hazardous lip after the first
injury but neither fixed the defect nor warned him of its
existence.
  Christopher claims in his lawsuit that the failure to re-
pair the field or at least warn him of its defective condition
constituted deliberate indifference to his right to be free
from cruel and unusual punishment. He also asserted a
negligence claim under Indiana law. In dismissing the
constitutional claim, the district court reasoned that the
defendants had no control over when and where a softball
would bounce and thus could not have been deliberately
indifferent. The court then declined to exercise its supple-
mental jurisdiction over Christopher’s negligence claim.
No. 02-4044                                                       3

                          I. Analysis
  On appeal Christopher presses only his Eighth Amendment
claim, arguing that he sufficiently stated a claim based on
the defendants’ deliberate indifference to the hazard cre-
ated by the five-inch lip on the softball field. We review the
district court’s § 1915A dismissal de novo and will affirm if
it appears beyond doubt that no set of facts can sustain
Christopher’s claim for relief. Wynn v. Southward, 251 F.3d
588, 591-92 (7th Cir. 2001) (per curiam).
   The defendants1 attack Christopher’s complaint as insuf-
ficient because he failed to “allege facts” demonstrating that
they violated the Eighth Amendment through their de-
liberate indifference to his health and safety. But as we
have said repeatedly, fact pleading is not necessary to state
a claim for relief. See, e.g., Thompson v. Washington, 362
F.3d 969, 970-71 (7th Cir. 2004); see also Leatherman v.
Tarrant County Narcotics Intelligence & Coordination Unit,
507 U.S. 163, 168 (1993). To satisfy the notice pleading
requirements of Federal Rule of Civil Procedure 8(a)(2),
Christopher need only state his legal claim and provide “some
indication . . . of time and place.” Thompson, 362 F.3d at
971; see also Walker v. Benjamin, 293 F.3d 1030, 1039 (7th
Cir. 2002).
 By explaining the nature of his claim and the basic events
underlying it, Christopher satisfied the technical require-



1
  Although Christopher’s amended complaint names seven
defendants in both their official and individual capacities, his al-
legations of personal involvement are limited to Karl Gast (or
Gatz), Richard Arnie, and Al Pilarski, whom he specifically claims
knew about the allegedly hazardous field condition. We have thus
assumed that he seeks to proceed only against those three in their
individual capacities. See, e.g., Palmer v. Marion County, 327 F.3d
588, 594 (2003) (noting personal involvement requirement for
§ 1983 suits against individuals).
4                                                No. 02-4044

ments of Rule 8, but that does not immunize his complaint
against dismissal under § 1915A. See Kirksey v. R.J.
Reynolds Tobacco Co., 168 F.3d 1039, 1041 (7th Cir. 1999).
As Kirksey explains, Rule 8(a)(2) specifies the formal re-
quirements for an adequate complaint, but it does not provide
a gauge of the complaint’s legal merit, id., and this is where
Christopher’s complaint falters. Although Christopher had
no obligation to “plead facts” demonstrating the defendants’
deliberate indifference, his complaint must provide some
grounds for concluding that he could possibly be “entitled to
relief.” See Fed. R. Civ. P. 8(a)(2). But we conclude that no
set of facts consistent with the allegations in Christopher’s
complaint would establish a violation of the Eighth Amend-
ment.
   The Eighth Amendment’s proscription against cruel and
unusual punishment protects prisoners from the “unneces-
sary and wanton infliction of pain” by the state. Hudson v.
McMillian, 503 U.S. 1, 5 (1992) (citation and internal quota-
tions omitted); see also Walker, 293 F.3d at 1037. The state
violates the proscription when it “so restrains an individ-
ual’s liberty that it renders him unable to care for himself,
and at the same time fails to provide for his basic human
needs.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (citation
and internal quotations omitted). Thus, prison officials must
take reasonable measures to ensure an inmate’s safety.
Farmer v. Brennan, 511 U.S. 825, 832 (1994); Boyce v.
Moore, 314 F.3d 884, 888 (7th Cir. 2002). To state a claim pre-
mised on prison officials’ failure to protect him from harm,
Christopher must allege that the defendants knew of and
disregarded an “excessive risk” to his “health and safety.”
Farmer, 511 U.S. at 837. The question of the defendants’
culpability is subjective, but the risk is evaluated on an
objective basis—the allegedly dangerous prison condition
must deprive an inmate of “the minimal civilized measure
of life’s necessities.” Farmer, 511 U.S. at 834 (internal
quotation marks and citation omitted).
No. 02-4044                                                   5

  It is at the objective stage of the inquiry that Christopher’s
complaint fails. Even if the defendants knew about the field
condition (we assume at this stage that they did) and
purposefully ignored it, Christopher would not be entitled
to relief. A “protrusive lip” on a softball field, even if
hazardous when a ball hits it in a certain way, does not
amount to a condition objectively serious enough to impli-
cate the Eighth Amendment. Such “lips” where the infield
joins the outfield doubtless exist on subpar fields across the
country. To say that “exposure” to such a field could violate
the Eighth Amendment would be to imply that prison officials
violate the Eighth Amendment by letting inmates play sports
at all, because the risk of injury, even serious injury, is in-
herent. Cf. James v. Hillerich & Bradsby Co., 299 S.W.2d
92, 94 (Ky. Ct. App. 1957) (negligence case noting “ordinary
risks of personal injury involved in a baseball or softball
game”).
  An “objectively ‘sufficiently serious’ ” risk, see Farmer, 511
U.S. at 834 (citations omitted), is one that society considers
so grave that to expose any unwilling individual to it would
offend contemporary standards of decency, Helling, 509 U.S.
at 36. Unlike the acute risks posed by exposure to raw
sewage, see Shannon v. Graves, 257 F.3d 1164, 1168 (10th
Cir. 2001), or inordinate levels of environmental tobacco
smoke, Helling, 509 U.S. at 35, or amputation from operating
obviously dangerous machinery, Bagola v. Kindt, 39 F.3d 779,
780 (7th Cir. 1994) (per curiam), or potential attacks by
other inmates, Farmer, 511 U.S. at 832-33, the risk of being
hit by a softball as a result of a hazardous field condition is
not one that “today’s society chooses not to tolerate,” see
Helling, 509 U.S. at 35. Rather, it is the type of risk many
encounter voluntarily when they play sports in less-than-
perfect playing conditions. Cf. McNeil v. Lane, 16 F.3d 123,
125 (7th Cir. 1993) (affirming dismissal of Eighth Amendment
claim premised on inmate’s exposure to asbestos-covered
pipes outside his cell because “asbestos abounds in many
6                                                No. 02-4044

public buildings” and exposure to it in moderate levels “is
a common fact of contemporary life and cannot, under
contemporary standards, be considered cruel and unusual”).
  Moreover, Christopher himself explains in his complaint
that the defendants “invited” him to play softball—an
invitation he accepted voluntarily. That Christopher chose
to play further derails his theory that prison officials failed
to protect him from harm. A prison official’s duty to protect
an inmate from harm arises because the state has placed
him “under a regime that incapacitates [him] to exercise
ordinary responsibility for his own welfare.” See County of
Sacramento v. Lewis, 523 U.S. 833, 851 (1998). Far from
being unable to exercise responsibility for his own welfare,
Christopher, like any cautious ballplayer outside of prison,
was free to examine the playing field for what he now char-
acterizes as an apparent defect. Cf. Haas v. Weiner, 765 F.2d
123, 124 (8th Cir. 1985) (per curiam) (“[C]onduct in which
one voluntarily engages can hardly be said to violate the
Eighth Amendment.”). Prison officials’ failure to alert him
to its existence, although perhaps negligent, cannot be
equated with the “unnecessary and wanton infliction of pain.”
McMillian, 503 U.S. at 5 (citation and internal quotations
omitted).


                      II. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
judgment dismissing Christopher’s complaint for failure to
state a claim.
No. 02-4044                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—9-29-04